                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


KEVIN ELWOOD BULLOCK,                             )
                                                  )
                           Petitioner,            )
                                                  )
                      v.                          )      1:18CV547
                                                  )      1:01CR294-1
UNITED STATES OF AMERICA,                         )
                                                  )
                       Respondent.                )


                                          ORDER

         The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on November 6, 2018, was served on the parties

in this action. (ECF Nos. 2, 3.) No objections were filed within the time prescribed by §636.

         The Court hereby adopts the Magistrate Judge’s Recommendation.

         IT IS THEREFORE ORDERED that this action is filed and DISMISSED sua sponte

for Petitioner’s failure to obtain authorization for a second or successive § 2255 motion from

the Court of Appeals as required by 28 U.S.C. §§ 2255 and 2244 and Fourth Circuit Local Rule

22(d).

         A Judgment dismissing this action will be entered contemporaneously with this Order.

         This, the 4th day of December 2018.


                                           /s/ Loretta C. Biggs
                                           United States District Judge
